PER CURIAM.
Upon review of Appellant’s response to this court’s March 1, 2011, order to show cause, we DISMISS this appeal and cross-appeal without prejudice to the right to seek review upon entry of a final order. See Mintz v. Broward Corr. Inst., 800 So.2d 343 (Fla. 1st DCA 2001) (holding order merely granting employer/earrier’s motion to dismiss is not an appealable final order); Truc v. Kimmins Corp., 889 So.2d 964, 964 (Fla. 1st DCA 2004) (dismissing, pursuant to Mintz, appeal of order granting employer/carrier’s motion to dismiss); see also Dedge v. Crosby, 914 So.2d 1055, 1056 (Fla. 1st DCA 2005) (order granting motion to dismiss with prejudice no more final than order granting motion to dismiss without prejudice).
DISMISSED.
BENTON, C.J., WEBSTER, and VAN NORTWICK, JJ., concur.